Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 1-3, 5-6, 8-12, 14-15, 17-18, 20-21 and 24 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 13 “to decode vehicle signals to determine”. The limitation of vehicle signals was already defined in line 12. Therefore, the vehicle signals to determine”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2-3, 5-6, 8-11, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 12, the claim recites in lines 15-16 “to a plurality of fingerprints stored on”. The limitation of plurality of fingerprints stored on the telematic device was already defined in lines 8-9. Therefore, lines 15-16 must recite “to [[a]] the plurality of fingerprints stored on the memory of the telematics device”. For this reason, the claim is objected. Appropriate correction is required.
Furthermore, the claim recites in line 22 “decode vehicle signals to determine”. The limitation of vehicle signals was already defined in line 21. Therefore, line 22 must recite “decode the vehicle signals to determine”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 14-15, 17-18, 20-21 and 24, the claim(s) is/are objected due to its/their dependency on objected claim 12.

In regards to claim 18, the claim recites in line 3 “communicating a vehicle identifier for the electric vehicle”. An identifier for the electric vehicle was already defined in claim 12. Therefore, line 3 must recite “communicating [[a]] the vehicle 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, 5, 6, 12, 14, 15, 17, 18, 20, 21 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 5 “comparing the data to the”. Claim 1 defines non-OBD2 communication data and claim 2 defines data. It is unclear if the limitation recited in line 5 is referring to the data defined in claim 1 or the data defined in claim 2. For this reason, the claim is indefinite. The examiner has interpreted lines 4-5 of the claim in the following way in order to advance prosecution:
“obtaining the electric vehicle specific non-OBD2 communication data from the OBD2 port;
electric vehicle specific non-OBD2 communication data to the plurality of fingerprints stored on the telematics device, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set;”.

In regards to claim(s) 3 and 5, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 3, lines 1 and 2 of the claim have the same issues described in the rejection of claim 2. For this reason, the claim is indefinite. The examiner has interpreted claim 3 is a similar way than claim 2 in order to advance prosecution.

In regards to claim 5, line 1 of the claim has the same issues described in the rejection of claim 2. For this reason, the claim is indefinite. The examiner has interpreted claim 5 is a similar way than claim 2 in order to advance prosecution.

In regards to claim 6, the claim recites in line 7 “based on the vehicle identifier of the electric vehicle”. Claim 1 defines a vehicle identifier for the electric vehicle. Also, line 5 of claim 6 defines a vehicle identifier for the electric vehicle. It is unclear if the limitations of line 7 are referring to the identifier defined in claim 1 or the identifier defined in claim 6. For this reason, the claim is indefinite. The examiner has interpreted lines 5-7 of the claim in the following way in order to advance prosecution: 
“communicating [[a]] the vehicle identifier for the electric vehicle from the telematics device to the server;


In regards to claim 12, the claim recites in line 15 “comparing the fingerprint to”. The claim defines in line 8 a plurality of fingerprints and in line 15 an electric vehicle fingerprint. It is unclear to which of the previously defined fingerprints the limitation of line 15 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “comparing the electric vehicle fingerprint to”.

In regards to claim(s) 14-15, 17-18, 20-21 and 24, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 12.

In regards to claim 14, the claim recites in line 6 “compare the data to”. Claim 12 defines non-OBD2 communication data and claim 14 defines data. It is unclear if the limitation recited in line 6 is referring to the data defined in claim 12 or the data defined in claim 14. For this reason, the claim is indefinite. The examiner has interpreted lines 5-6 of the claim in the following way in order to advance prosecution:
“obtain the electric vehicle specific non-OBD2 communication data from the OBD2 port;
compare the electric vehicle specific non-OBD2 communication data to”.



In regards to claim(s) 15 and 17, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.

In regards to claim 15, lines 2 and 3 have the same issues described in the rejection of claim 14 regarding data. For this reason, the claim is indefinite. The examiner has interpreted claim 15 is a similar way than claim 14 in order to advance prosecution.

In regards to claim 17, line 1 of the claim has the same issues described in the rejection of claim 14 regarding data. For this reason, the claim is indefinite. The examiner has interpreted claim 17 is a similar way than claim 14 in order to advance prosecution.

In regards to claim 24, the claim recites in line 1 “in combination with the server”. It appears that some limitations are missing from the claim. It is unclear what is in combination with the server. For this reason, the claim is indefinite. 

	
Allowable Subject Matter

Claim(s) 1 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.

In regards to claim 1, Jefferies et al. (US-2013/0162221) teaches a telematics device for an electric vehicle used to obtain electric vehicle specific data via an OBD2 port [fig. 1, par. 0010 L. 3-14].
Giraud et al. (US-2014/0213238) teaches a telematics device for a fleet of vehicles that can obtain vehicle specific data via an OBD2 port [fig. 1, par. 0028 L. 1-6, par. 004 L. 1-14].
However, the cited prior art does not teach either by anticipation or combination the following limitations: using the telematics device to identify the electric vehicle based at least in part on the electric vehicle specific non-OBD2 communication data obtained from the electric vehicle by checking for an electric vehicle fingerprint and comparing the fingerprint to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, with the matching fingerprint being used to obtain a vehicle identifier to identify the electric vehicle; once the electric vehicle has been identified, providing a data definition set for the electric vehicle to the telematics device enabling 

Claim(s) 12 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 12, Jefferies et al. (US-2013/0162221) teaches a telematics device for an electric vehicle used to obtain electric vehicle specific data via an OBD2 port [fig. 1, par. 0010 L. 3-14].
Giraud et al. (US-2014/0213238) teaches a telematics device for a fleet of vehicles that can obtain vehicle specific data via an OBD2 port [fig. 1, par. 0028 L. 1-6, par. 004 L. 1-14].
However, the cited prior art does not teach either by anticipation or combination the following limitations:  identify the electric vehicle based at least in part on the electric vehicle specific non-OBD2 communication data obtained from the electric vehicle by checking for an electric vehicle fingerprint and comparing the fingerprint to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, with the matching fingerprint being used to obtain a vehicle identifier to identify the electric vehicle; once the electric vehicle has been identified, obtain a data definition set for the electric vehicle from the server to enable configuration of the telematics device for 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685